Order entered January 24, 2020




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-19-01191-CV

                  HENRY STEPHENSON BYRD, MD, ET AL, Appellants

                                             V.

                 ROLANDA HUTTON AND BRYAN HUTTON, Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-15886

                                         ORDER
       Before the Court is appellees’ January 22, 2020 unopposed motion for a seven-day

extension of time to file their brief. We GRANT the motion and ORDER the brief be filed no

later than February 5, 2020.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE